Campbell, J.,
delivered the opinion of the court.
Were every fact in evidence embodied in a special verdict the sentence of the law would be that the accused is not guilty of larceny, because there was not a “ carrying away ” of the hog; and while the definition by the court of asportation is abstractly correct, it was not applicable to the facts in evidence, on which the court should have instructed the jury not to find the defendant guilty of larceny, but to consider and find whether he was guilty of an attempt to steal. Code, § 2713, § 3078; Cherry’s Case, 2 East C. L. 556; State v. Jones, 65 N. C. 395.

Reversed.